—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered January 12, 1993, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
There are triable issues of fact whether defendant is the same corporate entity that owned and constructed the building abutting the special use sidewalk where plaintiff was allegedly injured, based upon both factual similarities between the two entities and the judicial admission in defendant’s answer. Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.